SULLIVAN, J.
I dissent.
For the reasons set forth in my dissenting opinion in Subsequent Injuries Fund v. Workmen’s Comp. App. Bd. (Talcott) ante, page 56 [84 Cal.Rptr. 140, 465 P.2d 28], I am of the opinion that the award of subsequent injuries benefits to the applicant herein should be annulled upon the ground that his claim therefor was barred by the provisions of section 5410 of the Labor Code. (See Subsequent etc. Fund v. Ind. Acc. Com. (Patterson) (1952) 39 Cal.2d 83 [244 P.2d 889]; Subsequent Injuries Fund V. I.A.C. (Pranzitelli) (1957) 151 Cal.App.2d 606 [312 P.2d 78]; State of Cal. v. Industrial Acc. Com. (Clubb) (1957) 155 Cal.App.2d 288 [318 P.2d 34].)
Petitioner’s application for a rehearing was denied March 25, 1970. Sullivan, J., was of the opinion that the petition should be granted.